UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4448
JAMES MARSHALL MCLEAN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-96-6)

                  Submitted: December 16, 2002

                      Decided: December 23, 2002

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. MCLEAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Marshall McLean appeals the district court’s judgment
revoking his term of supervised release and sentencing him to twenty-
four months in prison. McLean’s attorney has filed a brief pursuant
to Anders v. California, 386 U.S. 738, 744 (1967), stating that he is
not aware of any meritorious issues for appeal, but asserting the dis-
trict court erred by imposing a twenty-four month sentence. Finding
no error, we affirm.

   This court reviews the district court’s decision to revoke a defen-
dant’s supervised release for abuse of discretion. United States v.
Copley, 978 F.2d 829, 831 (4th Cir. 1992). The district court need
only find a violation of a condition of supervised release by a prepon-
derance of the evidence. 18 U.S.C. § 3583(e)(3) (2000). Upon finding
a violation of the terms of supervised release, the district court may
resentence the defendant to serve in prison all or part of the term of
supervised released authorized by the statute for the offense or con-
viction. Id. Where as here, the original offense of conviction was a
class C felony, the defendant may not be required to serve more than
two years in prison. Id.

   The uncontroverted evidence established that McLean violated sev-
eral conditions of his probation. In fact, McLean admitted to all of the
violations listed in the Government’s motion to revoke his term of
supervised release. Because the district court imposed a sentence that
did not exceed the maximum term of imprisonment authorized by the
statute, the district court did not abuse its discretion in sentencing
McLean to twenty-four months of imprisonment.

   As required by Anders, we have reviewed the record and conclude
that there are no meritorious issues for appeal. This court requires that
counsel inform his client, in writing, of his right to petition the
                       UNITED STATES v. MCLEAN                         3
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED